               Case 2:17-cv-00094-RAJ Document 235 Filed 03/13/19 Page 1 of 5




 1                                                          THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9    ABDIQAFAR WAGAFE, et al., on behalf               No. 17-cv-00094 RAJ
      of themselves and others similarly situated,
10                                                      SUPPLEMENTAL DECLARATION OF
                             Plaintiffs,                SAMEER AHMED IN SUPPORT OF
11                                                      PLAINTIFFS’ MOTION FOR
              v.                                        SANCTIONS
12
      DONALD TRUMP, President of the
13    United States, et al.,
14                           Defendants.
15
     I, Sameer Ahmed, declare as follows:
16
             1.      I am an attorney at law, admitted in the State of California and currently
17
     employed by the ACLU Foundation of Southern California as a Staff Attorney. I am counsel for
18
     Plaintiffs in this case. I have personal knowledge of the facts set forth herein and am competent
19
     to testify thereto.
20
             2.      My background and experience as an attorney was set forth in the Declaration of
21
     Sameer Ahmed in Support of Plaintiffs’ Motion for Sanctions (Dkt. 143).
22
             3.      I recorded my time contemporaneously for this matter using the timekeeping
23
     program Toggl.
24

25

26

        SUPPLEMENTAL DECL. OF SAMEER AHMED                                     Perkins Coie LLP
        ISO PLAINTIFFS’ MOTION FOR SANCTIONS                              1201 Third Avenue, Suite 4900
        (No. 17-cv-00094 RAJ) – 1                                           Seattle, WA 98101-3099
                                                                               Phone: 206.35.8000
                                                                               Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 235 Filed 03/13/19 Page 2 of 5




 1          4.      Attached as Exhibit A to this declaration is a true and correct copy of my
 2   timesheet for the work performed preparing and filing Plaintiffs’ Motion for Sanctions and Reply
 3   Brief in Support of the Motion for Sanctions, as well as related telephonic conversations.
 4          5.      As supported by the Declaration of Carol Sobel, the hourly rate of the work
 5   performed is $676.85 for 2018 for Ms. Pasquarella and $600.38 for 2018 for me, based on our
 6   year of graduation and the market rates for Seattle, Washington. See Declaration of Carol Sobel
 7   in Support of Plaintiffs’ Motion for Sanctions (Dkt. 138).
 8          6.      Below is a chart that details the attorneys’ fees that we are seeking for preparing
 9   Plaintiffs’ Motion for Sanctions and Reply Brief In Support of the Motion for Sanctions. The
10   total value of my work is $ 4,953.14.
11
                                                        Sameer Ahmed
12                       Plaintiffs’ Motion for         8.25 hours x $600.38 rate
                         Sanctions and Reply Brief
13                       and related telephonic
                         conversations
14                                                      $4,953.14
15          I declare under penalty of perjury that the foregoing is true and correct.
16          DATED this 10th day of March, 2019, at Los Angeles, California.
17

18                                                        /s/ Sameer Ahmed
                                                          Sameer Ahmed
19

20

21

22

23

24

25

26

     SUPPLEMENTAL DECL. OF SAMEER AHMED ISO
     PLAINTIFFS’ MOTION FOR SANCTIONS
     (No. 17-cv-00094 RAJ) – 2
                                                                                              Perkins Coie LLP
                                                                                         1201 Third Avenue, Suite 4900
                                                                                           Seattle, WA 98101-3099
              Case 2:17-cv-00094-RAJ Document 235 Filed 03/13/19 Page 3 of 5




 1                                   CERTIFICATE OF SERVICE
 2
            I certify that on the date indicated below, I caused service of the foregoing document via
 3
     the CM/ECF system, which will automatically send notice of such filing to all counsel of record.
 4
            DATED this 13th day of March, 2019, at Seattle, Washington.
 5

 6                                                       s/ Cristina Sepe
                                                         Cristina Sepe, WSBA No. 53609
 7                                                       Perkins Coie LLP
                                                         1201 Third Avenue, Suite 4900
 8                                                       Seattle, WA 98101-3099
                                                         Telephone: 206.359.8000
 9                                                       Facsimile: 206.359.9000
                                                         Email: CSepe@perkinscoie.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

       CERTIFICATE OF SERVICE                                                 Perkins Coie LLP
       (No. 17-cv-00094 RAJ) – 1                                        1201 Third Avenue, Suite 4900
                                                                          Seattle, WA 98101-3099
                                                                             Phone: 206.35.8000
                                                                             Fax: 206.359.9000
Case 2:17-cv-00094-RAJ Document 235 Filed 03/13/19 Page 4 of 5




                EXHIBIT A
                      Case 2:17-cv-00094-RAJ Document 235 Filed 03/13/19 Page 5 of 5



Detailed report
2018-01-01 - 2018-12-31
Total 08 h 15 min


Date    Description                                                          Duration      User
03-01   meet and confer call regarding class list and sanctions motion       1:00:00       Sahmed


        Wagafe - Motion for Sanctions                                        09:00-10:00


03-05   meet and confer call regarding sanctions motion                      0:30:00       Sahmed

        Wagafe - Motion for Sanctions                                        13:30-14:00


03-07   meet and confer call with defendants                                 1:00:00       Sahmed

        Wagafe - Motion for Sanctions                                        13:30-14:30


03-16   revise motion for overlength brief for sanctions motion              0:31:00       Sahmed


        Wagafe - Motion for Sanctions                                        14:05-14:36


03-25   revise motion for sanctions                                          1:10:00       Sahmed

        Wagafe - Motion for Sanctions                                        12:05-13:15


03-27   call to discuss motion for sanctions                                 1:00:00       Sahmed

        Wagafe - Motion for Sanctions                                        11:30-12:30


04-06   call to discuss motion for sanctions                                 0:30:00       Sahmed

        Wagafe - Motion for Sanctions                                        11:30-12:00


04-10   call to discuss motion for sanctions reply brief                     0:30:00       Sahmed

        Wagafe - Motion for Sanctions                                        10:30-11:00


04-12   Telephonic hearing re ex parte in camera docs and prep for hearing   1:00:00       Sahmed


        Wagafe - Motion for Sanctions                                        10:00-11:00


04-12   revise reply brief in support of motion for sanctions                1:04:00       Sahmed


        Wagafe - Motion for Sanctions                                        16:15-17:19


                                                                                            Created with toggl.com
